DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 9-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Czeterko (US 20190112569) in view of Hubbuch (US 20180339244), Morales (US 20180113025) and Reed (US 20060051874).
	With respect to claims 1 and 6, Czeterko discloses a biological manufacturing system comprising a Raman analyzer (Figure 2:200) in communication with a bioreactor (Figure 2:300).  The analyzer is a detection apparatus comprising a radiation source that directs radiation to a cell culture solution.  A system controller (Figure 2:500) is connected to the detection apparatus and is configured to receive a measurement signal corresponding to information about a vibrational spectrum of the solution (see at least paragraph [0032] “Through the use of real-time data from Raman spectroscopy, the process variables within the cell culture may be continuously or intermittently monitored and automated feedback controllers maintain the process variables at predetermined set points or maintain a specific feeding protocol that delivers variable amounts of agents to the bioreactor to maximize bioproduct quality”).  At least first and second chemometric models are used to determine a value of at least first and second quality attributes (e.g. glucose, amino acids, vitamins, growth factors, proteins, viable cell count, oxygen, nitrogen, pH, dead cell count, cytokines, lactate, glutamine, other sugars such as fructose and galactose, ammonium, osmolality, and combinations thereof – see paragraphs [0032] and [0035]).  The controller is configured to adjust at least one parameter, such as nutrient flow rate (see at least paragraph [0046]), of the bioreactor based on information obtained regarding the first and second quality attributes.  Czeterko further teaches in paragraph [0050] that the detection apparatus “may be operatively connected to the bioreactor”.  It is unclear, however, if the detection apparatus 200 is configured as a flow cell that measures radiation from a flowing solution.
	Hubbuch discloses a biological manufacturing system comprising a radiation source and a detection apparatus (Figure 1:10) configured to measure radiation from a flowing solution (Figure 1:6).  A system controller is connected to the detection apparatus and is configured to receive a measurement signal corresponding to information about a vibrational spectrum of the solution.  See paragraph [0064].  At least paragraph [0062] states that the detection apparatus is designed to detect at least one multivariate infrared and/or Raman signal.  The Hubbuch the detection apparatus is configured as a flow cell that is disposed between a chromatography column (Figure 1:2) and a fraction device (Figure 1:14).  See at least paragraphs [0060]-[0062]
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Czeterko detection apparatus is configured as a flow cell that receives a flowing solution.  As evidenced by Hubbuch, optical flow cells configured to obtain a vibrational spectrum of a biological solution are well known in the art, and it would have been well within the ability of one of ordinary skill to use a flow cell to evaluate the cell culture fluid of Czeterko.  Drawing fluid from a bioreactor to optically evaluate in a flow cell is equivalent to optically evaluating the fluid directly within the bioreactor.

	Czeterko still differs from Applicant’s claimed invention because although Czeterko teaches analyzing a vibrational spectrum of the sample (i.e. Raman spectroscopy), Czeterko does not expressly state that an infrared vibrational spectrum of the sample is analyzed.
	Hubbuch, however, teaches that multivariate signals are typically detected using a variety of sensors, including those configured to measure infrared and Raman signals.  The signals are then evaluated with mathematical models. Paragraphs [0062] and [0063] specifically mention Raman spectroscopy and infrared detection as being complementary and/or interchangeable (“the at least one detector is a detector which is able to detect at least one multivariate UV, vis, fluorescence, scattered light, infrared and/or Raman signal”).  
	Before the effective filing date of the claimed invention, it would have been obvious to use the Czeterko system to receive a measurement signal that corresponds to an infrared vibrational spectrum of the solution.  Hubbuch teaches that infrared and Raman signals are typically evaluated in parallel and/or series when evaluating a biological sample.  Those of ordinary skill would have recognized that additional measurements (e.g. infrared) would have improved the Czeterko system by providing additional information about the sample.

Czeterko and Hubbuch, however, still differ from Applicant’s claimed invention because Czeterko does not expressly state that the detection apparatus comprises a total internal reflection sensor having two fiber cores in a common cladding.
Morales discloses a flow cell (Figure 1:40) for chemical, biological and/or pharmaceutical analysis.  A radiation source (Figure 2:128) and a detection apparatus are provided in communication with the flow cell.  An optical element (Figure 2:134) is positioned so that generated radiation is incident on a first side of a surface of the optical element, wherein a flowing solution (Figure 2:122) is located on a second side of the surface of the optical element.  Morales shows that a detector (Figure 2:146) is positioned to receive radiation that undergoes total internal reflection from the surface of the optical element, such that the radiation does not propagate through the flowing solution.  This is described in at least paragraph [0032].  A system controller (Figure 2:154,162) is connected to the detection apparatus and is configured to receive a measurement signal corresponding to an infrared vibrational spectrum of the solution.  
Reed discloses a biological monitoring system comprising a radiation source (Figure 1B:282) and a detection source having two fiber cores in a common cladding (Figure 2:185).  Radiation is propagated through the first fiber core (Figure 2:290), and emission light is guided to a detector (Figure 1B:382, 482) using the second fiber core (Figure 2:390, 490).  This is described in at least paragraphs [0115] and [0116].
Before the effective filing date of the claimed invention, it would have been obvious to obtain measurements in the Czeterko system using an attenuated total reflectance (ATR) cell.  Morales teaches in paragraphs [0017] and [0032]-[0034] that the ATR cell “allows the system to cover multiple spectral absorption features or peaks of the chemicals of interest, increasing the sensitivity and selectivity to identify different chemicals in a mixture”.  Those of ordinary skill would recognize that since each of the reflections at the ATR surface are independent of one another, the absorptions are additive and the sensitivity of the recorded spectrum can be increased due to a high signal-to-noise ratio.  When making this modification, Reed shows how it is efficient to bundle excitation and emission optical fibers in a common cladding.  It is prima facie obvious to apply a known technique to a known device ready for improvement to yield predictable results.  See MPEP 2143.

	With respect to claim 2, Czeterko, Hubbuch, Morales and Reed disclose the combination as described above.  Czeterko further teaches that the bioreactor is configured to produce the solution and the flowing solution is derived from the bioreactor.

	With respect to claim 3, Czeterko, Hubbuch, Morales and Reed disclose the combination as described above.  Czeterko teaches in at least paragraph [0027] that the flow solution includes a biological product comprising a protein-based therapeutic substance and a gene therapy drug substance.

	With respect to claim 4, Czeterko, Hubbuch, Morales and Reed disclose the combination as described above.  The first and second quality attributes of Czeterko are product quality attributes, product-related impurities, and/or process-related impurities.

	With respect to claims 9-11, Czeterko, Hubbuch, Morales and Reed disclose the combination as described above.  Czeterko teaches that a variety of process parameters are adjusted in response to the information obtained by the controller, including pH and lactate ion, ammonium ion, glucose and glutamine concentrations.  Retention time (of any solution in any unit process) and buffer composition are also controlled.  All of these are regulated in part by adjusting input and output flow rates.

	With respect to claims 12, 13 and 15, Czeterko, Hubbuch, Morales and Reed disclose the combination as described above.  Hubbuch shows that the flow cell (Figure 1:10) is positioned between a first purification unit (Figure 1:2) and a second purification unit (Figure 1:14) so that fluid passes through the flow cell when moving from the first purification unit to the second purification unit.  Hubbuch states that at least one parameter of the first purification unit is adjusted based on information obtained and analyzed by the flow cell and system controller.
With respect to claim 14, Czeterko, Hubbuch, Morales and Reed disclose the combination as described above.  The first and second quality attributes of Czeterko are product quality attributes, product-related impurities, and/or process-related impurities.

With respect to claims 18-20, Czeterko, Hubbuch, Morales and Reed disclose the combination as described above.  Czeterko teaches that a variety of process parameters are adjusted in response to the information obtained by the controller, including pH and lactate ion, ammonium ion, glucose and glutamine concentrations.  Retention time (of any solution in any unit process) and buffer composition are also controlled.  All of these are regulated in part by adjusting input and output flow rates.

Claims 7, 8, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Czeterko (US 20190112569), Hubbuch (US 20180339244), Morales (US 20180113025) and Reed (US 20060051874), and further in view of Bro “Principal component analysis” (cited in Applicant’s IDS).
	With respect to claims 7, 8, 16 and 17, Czeterko, Hubbuch, Morales and Reed disclose the combination in claim 1, however Czeterko does not appear to teach that the first and second chemometric models comprise first and second sets of at least three principal vibrational components.
	Bro discloses a strategy for principal component analysis for chemometrics.  Bro advises that a chemometric model should include multiple components (e.g. at least three) correlated with an attribute.  See pages 2823-2826.
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that each of Czeterko’s first and second chemometrics models include at least three principal vibrational components correlated with a respective quality attribute.  Bro teaches that multiple components are typically used during PCA, and that an exact number of components varies between applications.  Bro states that “components are looked at and interpreted from the first component and downwards.  Each extra component is less and less interesting as the variation explained is smaller and smaller, so often a gradual decline of interest is attached to components”.  Bro provides examples of models having up to 7 components.  It therefore would have been well within the purview of one of ordinary skill to develop chemometrics models when using the Czeterko system that each have a different set of at least three vibrational components.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 16/290,713 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other.  The claims of copending Application No. 16/290,713 require a biological manufacturing system and method comprising a bioreactor, first and second purifiacation units, a radiation source, a detection apparatus and a system controller.  The claims of copending Application No. 16/290,713 state that the controller receives information about a vibrational spectrum of the solution from the detection apparatus, and that the information is analyzed using first and second chemometric models.  The claims of copending Application No. 16/290,713 further indicate that at least one parameter of the bioreactor and/or purification device is adjusted following this analysis.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
In response to Applicant’s amendments filed 09 December 2022, the previous rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Czeterko with Hubbuch, Morales and Reed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Roll (US 8304231) reference teaches the state of the art regarding commonly clad optical waveguides.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799